Title: Randolph Jefferson to Thomas Jefferson, 29 December 1814
From: Jefferson, Randolph
To: Jefferson, Thomas


          Dear Brother   Decemr 29: 14
          I would be greatly oblige to you if mr Randolph has reternd home from Richmond if you will be so good as to ask him to send old Stephen over with my watch as I am at the greatest loss in the world for the want of her and at the same time would take it a great favour of you to send the bitch by him that you were so good as to give me when I was over as I have a great desire to see her I have waited with all the patience I am master of expecting Stephen over for three weaks and he has not come  yet and I suppose it is on account of mr Randolphs not reterning home from Richmond yet if mr Randolph has not reternd Stephen may wait and as soon as he gits back you will be pleased to send Stephen over with my watch & bitch as it is out of my power to leave home at this time we are all well heare at present my wife Joins me in love to you and family.
          I am your most affectionattelyRh: Jefferson
        